     Case 2:20-cv-08099-JAK-KS Document 32 Filed 07/02/21 Page 1 of 2 Page ID #:498




 1
       HELTON LAW GROUP, APC
       EDWARD STUMPP (CA Bar No. 157682)
 2     estumpp@helton.law
       SAMUEL BLACKMAR (CA Bar No. 331139)
 3     sblackmar@helton.law
 4
       ATTORNEYS AT LAW
       1590 Corporate Dr.
 5     Costa Mesa, CA 92626
       TELEPHONE: (562) 901-4499
 6     FACSIMILE: (562) 901-4488
 7     ATTORNEYS FOR PLAINTIFF
 8
 9                               UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12     UNIVERSITY OF SOUTHERN                           Case No: 2:20-cv-08099-JAK (KSx)
13     CALIFORNIA ON BEHALF OF ITS
       KECK HOSPITAL OF USC,                            NOTICE OF SETTLEMENT
14
                    Plaintiff,
15
16      vs.
17     AIDS HEALTHCARE FOUNDATION
       MEDICAL PLAN; and DOES 1 through
18     25, inclusive,
19
                    Defendants.
20
21     TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
22            PLEASE TAKE NOTICE THAT Plaintiff University of Southern California on
23     behalf of its Keck Hospital of USC, and Defendant AIDS Healthcare Foundation
24     Medical Plan (collectively, the “Parties”), have reached terms of resolution as to all
25     parties and all claims, and are in the process of preparing a written Settlement
26     Agreement to formalize their settlement. Accordingly, Plaintiff respectfully requests
27     that the Court issue an order staying all proceedings in this matter pending a stipulation
28     of dismissal to be filed by the Parties upon performance of the settlement. The Parties

                                                    1
        NOTICE OF SETTLEMENT                                                          20cv08099
     Case 2:20-cv-08099-JAK-KS Document 32 Filed 07/02/21 Page 2 of 2 Page ID #:499




 1     anticipate their Settlement Agreement will be completed, executed and performed
 2     within the next few weeks, and that Plaintiff will be able file the stipulation for
 3     dismissal within 60 days of entry of the stay order requested herein.
 4
 5     DATED: July 2, 2021                      HELTON LAW GROUP, APC
 6
 7                                              By:          / s / Edward Stumpp
                                                      EDWARD STUMPP
 8                                                    estumpp@helton.law
                                                      SAMUEL BLACKMAR
 9                                                    sblackmar@helton.law
10                                                    Attorneys for Plaintiff
                                                      UNIVERSITY OF SOUTHERN
11                                                    CALIFORNIA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
        NOTICE OF SETTLEMENT                                                           20cv08099
